Citation Nr: 0308477	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, a neck disorder, and a shoulder disorder.

[The issues of service connection for a low back disorder, a 
neck disorder, and a shoulder disorder on de novo review will 
be addressed in a later Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

[The Board is undertaking additional development on the 
issues of entitlement to service connection for a low back 
disorder, a neck disorder, and a shoulder disorder on de novo 
review pursuant to the provisions of 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.]


FINDINGS OF FACT


1.  In a March 1988 decision the Board denied service 
connection for a low back disorder, in essence, on the basis 
that evidence submitted did not show the disorder was related 
to active service; service connection was denied for neck and 
shoulder disorders because the evidence did not show present 
disabilities.  

2.  Competent evidence added to the record since the March 
1988 decision tends to show that the veteran has low back, 
neck, and shoulder disorders that may be related to his 
service-connected hip disability; this evidence bears 
directly and substantially upon the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder, 
a neck disorder, and a shoulder disorder may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in May 1998 the RO notified the 
veteran and his accredited representative of the evidence 
necessary to substantiate his claims with identification of 
the parties responsible for obtaining pertinent evidence.  As 
the veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify provisions of the VCAA are fulfilled.  The 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a March 1988 decision the Board denied service connection 
for a low back disorder, in essence, on the basis that 
evidence submitted did not show the veteran's arthritis of 
the lumbosacral spine was related to an injury or disease 
incurred in active service.  The Board also denied service 
connection for cervical spine and bilateral shoulder 
disorders because the evidence did not show any present 
disabilities.  

Evidence submitted since the March 1988 decision includes the 
veteran's statements reiterating his claim that these 
disorder are due either to injuries he incurred in a motor 
vehicle accident during active service or have developed as a 
result of his service-connected left hip disability.  The 
evidence also includes medical reports demonstrating present, 
chronic cervical spine and shoulder disorders and an August 
1991 VA report that may be construed as indicating an 
interrelationship between the veteran's service-connected hip 
disability, degenerative disc disease of the lumbar spine, 
and cervical syndrome.  A July 1998 VA report relates the 
veteran's neck and shoulder pain to a diagnosis of bilateral 
levator scapulae syndrome.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matters under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  As these reports 
were not of record at the time of the last final decision, 
the Board finds the recently submitted evidence is "new and 
material" and the claims must be reopened.


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder, a neck disorder, and a shoulder disorder is 
granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

